Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,854,995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zou et al. (U.S. Patent No. 10,320,090), in figure 5-17, discloses a device, comprising: a phased array antenna panel, said phased array antenna panel comprising comprises: receive antennas; transmit antennas. 
Claims 22-30: Prior art fails to teach, nor render obvious, “a first radio frequency (RF) front-end chip; a second RF front-end chip; and a master chip, wherein said first RF front-end chip is associated with said receive antennas, and said second RF front-end chip is associated with said transmit antennas, wherein said receive antennas of said phased array antenna panel are configured to receive first linearly polarized signals of a first polarization, said transmit antennas of said phased array antenna panel are configured to transmit second linearly polarized signals of a second polarization, wherein said receive antennas is different from said transmit antennas and said first linearly polarized signals of said first polarization is different from said second linearly polarized signals of said second polarization, wherein said phased array antenna panel concurrently transmits said second linearly polarized signals of said second polarization and receives said first linearly polarized 
and receive amplitude information provided by said master chip in said phased array antenna panel, and wherein said second RF front-end chip associated with said transmit antennas is configured to form a transmit beam based on transmit phase information and transmit amplitude information provided by said master chip in said phased array antenna panel," in combination with all of the features recited by independent claim 22.   
 Claims 31-29: Prior art fails to teach, nor render obvious, “a first radio frequency (RF) front-end chip; a second RF front-end chip; and a master chip, wherein said first RF front-end chip is associated with said receive antennas, and said second RF front-end chip is associated with said transmit antennas, wherein said receive antennas of said phased array antenna panel are configured to receive first linearly polarized signals of a first polarization, said transmit antennas of said phased array antenna panel are configured to transmit second linearly polarized signals of a second polarization, wherein said second polarization is orthogonal to said first polarization, wherein said receive antennas is different from said transmit antennas and said first linearly polarized signals of said first polarization is different from said second linearly polarized signals of said second polarization, wherein said phased array antenna panel concurrently transmits said second linearly polarized signals of said second polarization and receives said first linearly polarized signals of said first polarization, wherein said first RF front-end chip associated with said receive antennas is configured to form a receive beam based on receive phase information and receive amplitude information provided by said master chip in said phased array antenna panel, and wherein said second RF front-end chip associated with said transmit antennas is configured to form a transmit beam based on transmit phase information and transmit amplitude information provided by said master chip in said phased array antenna panel," in combination with all of the features recited by independent claim 31.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Karacsony/Primary Examiner, Art Unit 2845